
	
		IV
		112th CONGRESS
		1st Session
		H. CON. RES. 42
		IN THE HOUSE OF REPRESENTATIVES
		
			April 14, 2011
			Mr. Issa (for himself
			 and Ms. Eshoo) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		CONCURRENT RESOLUTION
		Entitled the Creativity and
		  Innovation Resolution.
	
	
		Whereas creativity and innovation are the backbone of the
			 American economy;
		Whereas the genius of American artists has created a great
			 cultural legacy and continues to create a critically important source of income
			 to the American economy;
		Whereas American technology innovators lead the world in
			 providing new products to benefit consumers and the American economy;
		Whereas American technology innovators support protecting
			 the livelihoods of American artists, creators, and innovators;
		Whereas the creative industries represent a substantial
			 portion of the gross domestic product of the United States;
		Whereas the United States wireless industry has spent more
			 than $240 billion in capital investments since 2001 to deliver advanced
			 wireless telecommunications to Americans;
		Whereas supporting both creativity and advanced
			 technological innovations is vital to the economic and cultural future of the
			 United States;
		Whereas investment in the creation of great recorded music
			 and cutting-edge technological advances should be nurtured and
			 encouraged;
		Whereas it is important to the American economy as a whole
			 that the appropriate economic incentives are present for creators, innovators,
			 and their investors to take the risks necessary to continue to create and
			 innovate;
		Whereas the principle that creators and innovators should
			 be protected is enshrined in clause 8 of section 8 of article I of the
			 Constitution;
		Whereas the United States should be a leader in promoting
			 the creative industries and the advancement of innovative technologies;
		Whereas the United States should provide fair and
			 meaningful protection for artists, creators, and innovators;
		Whereas copyrights need to be supported to encourage
			 creative development;
		Whereas Internet, satellite, and cable radio support the
			 creation of new music by compensating the artists whose talent and hard work
			 are at the core of the music and the investors who support them and bring their
			 music to the public;
		Whereas the development of new technology, including
			 innovative mobile devices that offer consumers these advanced radio services,
			 ought to be encouraged; and
		Whereas a new Government mandate that will force mobile
			 device manufacturers and wireless carriers to include terrestrial broadcast
			 radio tuners in new mobile devices will stifle innovation, competition, and
			 consumer choice: Now, therefore, be it
		
	
		That Congress should—
			(1)protect those who create intellectual
			 property and provide economic incentives that will encourage American artists,
			 creators, and innovators to take the necessary risks to create and innovate;
			 and
			(2)oppose any mandate for the inclusion
			 of terrestrial broadcast radio tuners in the manufacture or sale of mobile
			 devices, which would stifle innovation, competition, and consumer
			 choice.
			
